Title: Benjamin Harrison to Virginia Delegates, 8 June 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Council Chamber June 8th. 1782

I am much obliged to you for your communications by the last post. I hope the difficulties thrown in the way of our supplies will be removed by the resolutions of the Assembly, If they should not let me beg of you to use every endeavour to satisfy the Minister that payment will be made according to agreement and that the stores are absolutely necessary to secure our safety; you will also much oblige me by inquiring whether they are or will be shipd in men of war. We are still in the dark how the naval engagements in the West Indies ended accounts differing as much so here as with you. None of the great matters before the Assembly are yet finished. The delegation to Congress for the next year will remain as at present, the three years service will be computed from the confederation. I am &c
Benj. Harrison
